Citation Nr: 1703265	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO. 05-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for hair loss. 

2. Entitlement to service connection for hair loss. 

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for hepatitis C. 

5. Entitlement to service connection for a bilateral foot disorder.

6. Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1990, September 1990 to April 1911, and February 2003 to October 2003. He also had periods of service with the Army National Guard of the Commonwealth of Puerto Rico. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran initially requested a Travel Board hearing in his August 2005 Substantive Appeal (VA Forms 9). In a September 2005 statement, he withdrew this hearing request in writing. Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702(e) (2016).

In a February 2008 decision, the Board denied the claims. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which granted an August 2009 joint motion for remand (JMR) that vacated the Board's February 2008 decision and remanded the matters. The Board remanded the case in July 2010 for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The law provides that VA must broadly consider claims and when a Veteran asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). After reviewing the contentions and evidence, the Board determines that the issue of entitlement to service connection for flat feet should be re-characterized and is more accurately stated as listed on the title page of this decision.

In addition to the matters noted above, the Veteran has appealed the assigned disability ratings for his joint pain, migraines, hearing loss, and right lower extremity radiculopathy, and the denials of service connection for major depressive disorder (MDD), bilateral degenerative joint disease of the hips, anxiety, posttraumatic stress disorder (PTSD), hypertensive cardiovascular disease, diabetes mellitus type II, diabetic neuropathy of the upper and lower extremities, and dyslipidemia. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for hair loss, hepatitis C, bilateral foot disorder, and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In a December 1995 rating decision, the RO denied service connection for hair loss. Although notified of the denial in a December 1995 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the December 1995 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hair loss and raises a reasonable possibility of substantiating the claim.

3. After affording him the benefit of the doubt, the Veteran's current hypertension disability manifested within one year of separation from military service. 

4. The Veteran does not have a disability manifested by memory loss and has not had such a disability at any point since filing his claim for service connection.


CONCLUSIONS OF LAW

1. The December 1995 rating decision denying service connection for a hair loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the December 1995 denial is new and material, the criteria for reopening the claim for service connection for hair loss are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's hypertension claim and application to reopen entitlement to service connection for hair loss are granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by May 2004 and January 2015 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The March 2005, October 2011, and August 2014 VA examiners performed in-person examinations and provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's hypertension and a disability manifested by memory loss claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Application to Reopen Previously Denied Claim

The claim of service connection for hair loss was previously denied in an un-appealed December 1995 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a December 1995 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hair loss because his alopecia is a constitutional or developmental abnormality. Although notified of this decision by a December 1995 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the December 1995 rating decision, the RO denied an application to reopen the previously denied claim in an April 2005 rating decision. However, the RO provided the Veteran with a VA examination in October 2011 for this disorder. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for hair loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection, in General

The Veteran asserts that his high blood pressure disability began during his active duty military service and that it has continued since that time. Furthermore, he contends that his disability manifested as memory loss is due to an undiagnosed illness as a result of service during the Persian Gulf War. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service. 38 C.F.R. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309. The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, 38 C.F.R. § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Additionally, pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation. See 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); see also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 81 Fed. Reg. 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. pt. 3). As the Veteran's DD-214 shows that he served in the Southwest Asia Theater of operations from October 1990 to April 1991, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117. Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." 38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders. See 38 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis." The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days. Regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016). Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104 , DC 7101.

The claims file contains numerous medical records, including an August 2014 VA examination report, which currently diagnose the Veteran with hypertension and show that he controls his symptoms through medication. Thus, the question to be answered are whether hypertension was incurred in service or the applicable period thereafter. 

The Veteran's service treatment records do not show a diagnosis or treatment for hypertension until 2004. Specifically, his June 1989 initial service enlistment examination showed a blood pressure reading of 134 systolic and 82 diastolic. Similarly, service treatment and VA treatment records since that time have shown blood pressure readings of: 120 systolic and 86 diastolic in April 1990; 130 systolic and 80 diastolic in October 1990; 120 systolic and 80 diastolic in April 1991; 120 systolic and 90 diastolic in September 1991; 130 systolic and 80 diastolic in July 1992; 130 systolic and 90 diastolic in November 1992; 100 systolic and 70 diastolic in December 1992; 130 systolic and 84 diastolic in January 1993; 110 systolic and 80 diastolic in April 1993; 150 systolic and 90 diastolic in May 1993; 110 systolic and 80 diastolic in November 1994; 120 systolic and 80 diastolic in November 1995; 110 systolic and 80 diastolic in March 1996; 135 systolic and 80 diastolic in October 1996; 130 systolic and 90 diastolic in January 1997; 150 systolic and 90 diastolic in May 1998; 140 systolic and 90 diastolic in October 2000; and, 110 systolic and 80 diastolic in August 2001. 

In a May 2004 VA medical progress note, a medical professional noted that the Veteran reported increased blood pressure readings during his military school. The medical professional also noted that the Veteran was seen recently by a private doctor because of high blood pressure and associated headaches and that he was given daily Monopril and aspirin medication. Similarly, a June 2004 VA primary care note showed an assessment of high blood pressure that was responding well to the Monopril treatment. In October 2004, the Veteran filed a claim for entitlement to service connection for hypertension, which he contended was due to his most-recent period of active duty service. Since 2004, the VA and private medical treatment records have noted the presence of a history of high blood pressure or hypertension. 

In August 2014, a VA examiner noted the Veteran's statements that he had elevated blood pressure readings since the early 1990s and that he has been on medication since that time. Following a physical examination and review of the Veteran's records, the VA examiner concluded that the Veteran's current disability was at least as likely as not (50 percent or greater probability) incurred in or caused by his claimed in-service injury, event, or illness because the Veteran was diagnosed with hypertension within one year of separation from his last period of military service. The examiner explained that although the Veteran's service treatment records are silent as to a diagnosis or treatment for hypertension, his claims file shows that he was diagnosed with this disability in May 2004 by a private physician. 

After affording him the benefit of the doubt, the Veteran's current hypertension disability manifested within one year of separation from military service. The VA and private treatment records show that he was diagnosed with this disability in May 2004, which was within one year after his separation from active duty service in October 2003. Furthermore, the August 2014 VA examiner determined that this disability is etiologically related to the Veteran's last period of active duty service from February 2003 to October 2003. Thus, after applying the presumptive provisions for chronic diseases, the Veteran's current disability is etiologically related to his military service. See 38 C.F.R. §§ 1101, 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, 708 F.3d at 1338.

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for hypertension is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Memory Loss

The Veteran contends that he has a disability manifested by memory loss and that this disability is caused by an undiagnosed illness stemming from his active duty service in the Persian Gulf. 

In a September 2003 service post-deployment evaluation, the Veteran complained of difficulty remembering after his deployment to the United Kingdom. In a November 2003 application for compensation and/or pension, he asserted that his memory loss disorder began in April 2003. He again filed a claim for service connection in a March 2004 written statement. In an April 2015 statement, the Veteran endorsed symptoms of memory loss in conjunction with his claims for service connection for various psychiatric disorders, including PTSD, MDD, and an anxiety disorder. 

Contrary to the Veteran's lay assertions, the medical evidence does not show the presence of a separate, underlying memory loss disorder during the appellate period. Specifically, an April 2005 VA examination for psychiatric disorders showed that the Veteran's memory was good. During a physical and psychiatric examination in October 2011, a VA examiner determined that the Veteran did not have a history of memory loss or memory problems, and that his memory was normal during a neurologic evaluation. Similarly, VA psychiatry notes from September 2013, October 2013, December 2013, and March 2014 show that the Veteran's memory was preserved for all events. An August 2015 VA examination for PTSD did not show any symptoms of memory loss and the Veteran was diagnosed with an unspecified depressive disorder. However, a December 2014 private doctor noted that the Veteran presented with memory loss and poor concentration in connection with PTSD, MDD, and a generalized anxiety disorder. 

The evidence shows the Veteran does not have a disability manifested by memory loss and has not had such a disability at any point since filing his claim for service connection. Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). While the claims file shows that the Veteran complained of memory loss symptoms and that he was noted to have such symptoms in one private treatment record in December 2014, which were associated with diagnoses of PTSD, MDD, and generalized anxiety disorder, all of the other medical evidence does not support a diagnosis of a separate underlying disability manifested as memory loss during the appellate period. Specifically, following psychiatric evaluations in April 2005, October 2011, September 2013, October 2013, December 2013, March 2014, and August 2015, the Veteran was not diagnosed with any disability manifest as memory loss and memory loss symptoms were not reported or noted. As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying memory loss disorder that can be related to service. See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013). Absent a current disability, the claim of entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness, must be denied. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection is denied. See 38 C.F.R. § 3.102; Gilbert, Vet. App. at 55.


ORDER

The application to reopen a claim of entitlement to service connection for hair loss is granted.

Service connection for hypertension is granted. 

Service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness, is denied.



REMAND

The claims of entitlement to service connection for hair loss, hepatitis C, bilateral foot disorder, and a skin rash must be remanded for additional development, including ascertaining additional treatment and personnel records, VA examinations, and addendum VA medical opinions. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records pertaining to his hair loss, hepatitis C, bilateral foot, and skin rash disorders that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Verify the Veteran's periods of active duty for training (ACDUTRA) and any inactive duty for training (INACDUTRA) service in the Army National Guard of Puerto Rico from the appropriate records repositories. 

3. Obtain any outstanding VA medical records pertaining to the hair loss, hepatitis C, bilateral foot, and skin rash disorders and associate them with the claims file.

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current hair loss and skin rash symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should DIAGNOSE all current hair loss and skin disorders, if any are present. The examiner should state whether the Veteran currently has any hair loss and/or skin disorders, and/or whether these disorders have been present during any period on appeal, and should discuss the diagnoses for hair loss and skin rash symptoms during the appeal period, which are noted below. The examiner should provide opinions as to:

a. Whether the Veteran's hair loss disorder, including pre-existing male pattern alopecia that was listed on his June 1989 enlistment examination, was caused or AGGRAVATED by his periods of active duty service between March 1990 and July 1990, September 1990 and April 1991, and February 2003 and October 2003, including as due to an undiagnosed illness as a result of his service in the Southwest Asia Theater of operations from October 1990 to April 1991, or any period of ACDUTRA in the Army National Guard of Puerto Rico, or is otherwise related to any incident of military service.

b. Whether the Veteran's current skin disorder, if any is present, or any skin disorder diagnosed during the appellate period since March 2004, is caused by his periods of active duty service between March 1990 and July 1990, September 1990 and April 1991, and February 2003 and October 2003, including as due to an undiagnosed illness as a result of his service in the Southwest Asia Theater of operations from October 1990 to April 1991, or any period of ACDUTRA in the Army National Guard of Puerto Rico, or is otherwise related to any incident of military service.

In rendering the above opinions, the examiner must address the Veteran's history of hair loss and skin disorder symptoms and all previous diagnoses for these disorders. The examiner must review and discuss the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*June 1989 service enlistment examination showing abnormal symptoms associated with the head, face, neck, and scalp. The evaluator noted that the Veteran has male pattern alopecia, and the Veteran did not complain of any abnormal symptoms. 

*April 1991 service demobilization examination showing that the Veteran was previously stationed in Saudi Arabia but that he did not complain of any abnormal symptoms and was not noted to have any abnormal organic systems. 

*January 1992 service medical certificate showing the Veteran's complaints of a rash and itching on the left perianal region and the right groin area for two weeks. 

*Service treatment records from January 1993, November 1994, April 1996, October 1997, March 2000, and September 2009 not noting any skin or hair loss symptoms, treatment, or complaints. 

*November 1994 VA dermatology consultation showing an assessment of tinea versicolor. 

*December 2000 private treatment record noting normal skin symptoms. 

*August 2001 VA primary care note showing no abnormal skin symptoms. 

*March 2004 claims for service connection for hair loss and a skin rash. 

*March 2005 VA examination showing the Veteran's complaints of a rash on the Veteran's internal thighs that was also present during his service in Kuwait, general itching over his whole body, current intermittent symptoms, and that he was prescribed a cream by a VA physician that alleviated his symptoms. 

*October 2011 VA examination in which the Veteran reported that he first noticed losing his hair in 1991 during a shower and that a dermatologist told him that it was due to too many "masculine cells." The examiner indicated that the Veteran has hair loss in the parietal area, but the examiner did not provide an opinion whether the Veteran's hair loss was caused or aggravated by his military service, including his service in the Persian Gulf. Similarly, the Veteran was diagnosed with a hyperpigmented skin rash over his forearms, neck, and chest. The Veteran asserted that his skin symptoms onset in 1990 and he complained of skin irritation symptoms in the inguinal area, arms, and gluteus. The Veteran reported that these symptoms of redness and itching occur every two weeks and occur in different parts of his body. The examiner did not provide an opinion regarding the etiology of the skin symptoms. 

*December 2014 private treatment note showing the Veteran's complains of dry skin, itching, scales, and pruritus on his neck, high back, shoulders, and arms. The doctor diagnosed the Veteran with atopic dermatitis and stated that the Veteran presented with neurological, cardiovascular, metabolics, and severe musculoskeletal and psychiatric disorder that are more probable than not secondary to his military service; however, the doctor did not provide a rationale or explanation for this opinion. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral foot disorder. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should DIAGNOSE all current bilateral foot disorders, if any are present. The examiner should state whether the Veteran currently has any foot disorders, and/or whether these disorders have been present during any period on appeal, and should discuss the diagnoses for any foot symptoms during the appeal period, which are noted below. The examiner should provide an opinion as to:

a. Whether the Veteran's current bilateral foot disorder, if any is present, was caused by or manifested in service, or within one year of separation from periods of active duty service between March 1990 and July 1990, September 1990 and April 1991, and February 2003 and October 2003, or any period of ACDUTRA or INACDUTRA in the Army National Guard of Puerto Rico, or is otherwise related to any incident of military service.

In rendering the above opinion, the examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*June 1989 service enlistment examination showing normal feet symptoms and the examiner noting that the Veteran's feet showed no deformities and were asymptomatic. 

*April 1991, January 1993, November 1994, April 1996, October 1997, March 2000, and September 2003 service treatment records where the Veteran did not complain of any abnormal symptoms in his feet and was noted to have normal feet. 

*March 2004 claim for service connection for flat feet. 

*March 2005 VA examination showing a diagnosis of degenerative joint disease of both feet, but the examiner did not provide a medical opinion regarding the etiology of these symptoms. 

*October 2011 VA examination showing the Veteran's complaints of foot pain, and the examiner noting that the Veteran's bilateral foot pain was secondary to degenerative joint disease and calcaneal spurs, which were asymptomatic, following radiographic studies. However, this examiner did not provide a nexus opinion regarding these symptoms. 

*March 2014 VA podiatry consultation showing a diagnosis of plantar fasciitis. 

*December 2014 private progress note showing a diagnosis of degenerative joint disease of the hips, knees, ankles, and feet. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE OCTOBER 2011 VA EXAMINER and request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current hepatitis C symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2011 VA examination, and sound medical principles, the VA examiner should provide an opinion as to:

a. Whether the Veteran's hepatitis C disorder was caused or AGGRAVATED by any periods of active duty service between March 1990 and July 1990, September 1990 and April 1991, and February 2003 and October 2003, or any period of ACDUTRA or INACDUTRA in the Army National Guard of Puerto Rico, or is otherwise related to any incident of military service.

In rendering the above opinion, the examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*June 1989, April 1991, January 1993, November 1994, April 1996, October 1997, March 2000, and September 2003 service treatment records where the Veteran did not complain of any abnormal blood-related symptoms, and hepatitis C was not noted during the evaluations. 

*February 1997 VA examination for intestinal symptoms in which the Veteran reported that his blood donation was rejected by the Red Cross because the hepatitis C virus was found in his blood. The Veteran asserted that he had never had any clinical hepatitis, used intravenous drugs, or been in contact with people with hepatitis C. However, he asserted that he was vaccinated for hepatitis B while in service. The examiner diagnosed him with a positive history for hepatitis C. 

*February 1997 VA medical laboratory results showing that the Veteran was positive for hepatitis C antibodies. 

*April 1997, May 1997, and November 1997 VA treatment notes showing the Veteran's treatment for and diagnosis of being positive for the hepatitis C virus. Additional VA treatment records from 1999 and 2000 show treatment for this disorder, but do not discuss its etiology or relationship with the Veteran's military service. 

*March 2003 claim for service connection for hepatitis C. 

*March 2005 VA examination report showing a diagnosis of hepatitis C, status-post treatment with no response, and the examiner's notation that the Veteran was first diagnosed with this disorder in 1997. However, the examiner did not provide an opinion whether the Veteran's blood disorder was caused or aggravated by his active duty service. 

*In an April 2005 VA examination for mental disorders, the Veteran asserted that he was first diagnosed with hepatitis C in 1993 after he donated blood to the Red Cross.

*October 2011 VA examination report in which the Veteran was again diagnosed with hepatitis C, and the examiner noted that the virus was not responding to treatment; however, the examiner did not provide a medical opinion regarding the etiology of this disorder. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. After undertaking any other appropriate development deemed necessary, readjudicate the hair loss, hepatitis C, bilateral foot disorder, and skin rash disorder claims on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


